Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 21, 2019

                                    No. 04-19-00169-CV

                         IN RE E.F.M. AND L.G.Z., CHILDREN,
                                       Appellant

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01600
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
        The State’s motion for an extension of time to file its brief is granted. We order the
State’s brief due July 8, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court